Citation Nr: 1748490	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a periodic limb movement disorder (PLM) with symptoms of restless leg syndrome (RLS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from February 1988 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a September 2015 hearing before the Board but failed to appear and did not provide an explanation for his absence.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).  

The Board remanded this case in November 2015 to afford the Veteran a VA rating examination, which was conducted in January 2016.  Thereafter, in light of the contention that the Veteran was erroneously diagnosed, and should have been diagnosed as having stiff man or stiff person syndrome, a medical opinion was obtained from a neurologist of the Veteran Health Administration (VHA) in March 2017, a copy of which was provided to the Veteran.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's PLM with symptoms of RLS, which is no more than, at most, mild has been incorrectly diagnosed and should be properly diagnosed as stiff man or stiff person syndrome.



CONCLUSION OF LAW

The criteria for an initial compensable rating for PLM with symptoms of RLS are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.41, 4.123, 4.124a, Diagnostic Code 8103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a February 2009 letter informing the Veteran of what was needed to substantiate his claim for service connection for a PLM with symptoms of RLS.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This appeal stems from an initial grant of service connection and assignment of an initial noncompensable disability rating.  Once service connection is granted, the purpose of VCAA notice as to a service connection claim has been fulfilled and further VCAA notice is not required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  Also, VA treatment records and voluminous private treatment records (many of which had been submitted on multiple occasions) are on file.  The Veteran was afforded the opportunity to testify in support of his claim but failed, without explanation, to attend that hearing.  

The Veteran has also been afforded VA rating examinations, including in 2016 in compliance with the 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, in light of information from private treating sources, the rarity of the disorders, and the Veteran contentions, an opinion was obtained from a VA neurologist of the Veterans Health Administration (VHA).  The Veteran has made various allegations as to the sufficiency of the VA examinations and the VHA opinion but the primary thrust of all such allegations is that the examinations and VHA opinion failed to consider and address all the evidence and particular items of evidence cited by the Veteran.  However, the examinations and the VHA opinion were based upon a thorough review of the evidence and there is no requirement that a clinician examining a veteran or rendering an opinion address all items of evidence.  To be adequate, a medical opinion must be based on a consideration of the veteran's prior history and, when conducted an examination, and describe the condition or medical issue at hand in sufficient detail so that the Board's evaluation of the claim may be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, a private medical opinion may not be discounted solely because that physician did not review the claims file but, rather, relied on a history related by a Veteran nor may a VA medical opinion be given greater weight solely because the claim file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On the other hand, the Court has rejected the principle that opinions of private treating physicians are entitled to presumptively greater weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also D'Aries, 22 Vet. App. 97, 107-08 (2008).  

To the extent that the Veteran argues that the findings in the VHA opinion, such as those as to hyperlordosis or spasms triggered by tactile or auditory stimuli, are incorrect because the VHA physician stated that there was no evidence of such, even if the VHA physician was incorrect in this regard, this would only address whether the Veteran actually has stiff man or stiff person syndrome.  The issue before the Board, and submitted for the VHA opinion, was whether the diagnosis of PLM with symptoms of RLS was incorrect and was properly stiff man or stiff person syndrome.  Although the VHA physician's opinion was negative based on a finding that the Veteran did not have stiff man or stiff person syndrome, virtually no other clinical, either VA or non-VA, has ever concluded or opined that the diagnosis of PLM with symptoms of RLS was incorrect and was properly stiff man or stiff person syndrome.  Indeed, virtually no clinician has even suggested this.  The VHA opinion was obtained solely because of the contention of the Veteran, a layperson who is not competent to render such a medical opinion, and the rarity of the disorders, i.e., both PLM with symptoms of RLS and the stiff man or stiff person syndrome.  

Moreover, in this case the VHA opinion was based on a full review of the Veteran's medical records and the VA physicians' opinion was sufficiently detailed to allow for a fully informed Board decision.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA examination in February 2009 it was noted that the Veteran was not on medications for RLS, although Miraplex was recommended by a sleep study group.  The Veteran complained of an inability to sit still and a need to get up and move his legs.  He reported that he was a light sleeper and that his wife complained that he moved a lot.  The records the Veteran brought were reviewed, including a past sleep study in July 2008 which had revealed PLM and RLS but no clinically significant respiratory disturbance or hypopnea.  On examination the Veteran's motor and sensory status was normal, and deep tendon reflexes and coordination were normal.  No clinically significant respiratory disturbance or hypopnea was found. There was no muscle atrophy.  The pertinent diagnosis was RLS, by sleep study.   

On VA compensation and pension examination in October 2009 it was noted that nerve conduction velocity studies of the upper extremities revealed no sensory or motor neuropathy of the right and left median nerves or the left ulnar nerve.  While there was no evidence of right ulnar sensory neuropathy, there was evidence of right ulnar motor neuropathy with motor slowing across the elbow.  

On VA neurology examination in June 2010 for PLM with RLS the Veteran had normal muscle strength, tone, and bulk.  Sensations were intact and reflexes were normal.  A March 2010 brain MRI was unremarkable.  A June 2010 sleep study revealed very mild periodic limb movements which were not associated with sleep disturbance.  The diagnosis was that there was no evidence of RLS, based on the June 2010 sleep study which revealed very mild periodic limb movements.  There was no significant effect on his usual occupation. 

Though the Veteran's symptoms did not have a direct impact on most of his activities of daily living, he felt it has a generalized effect on his energy level.  He felt as though he was very tired during the day, and thus was not able to "operate at full capacity."  Regarding effect on his employment, he felt like he had a low energy level.  He had missed at least 1 week/month from work over the last 18 months. However, the examiner reported that this was not necessarily due to symptoms of RLS.  Rather, these absences had been due to one or more of a number of co-existing medical conditions.  

On VA compensation and pension examination in June 2011 it was reported that the Veteran's PLM with RLS was stable and unchanged.  He had diabetic episodes of hypoglycemia and ketoacidosis.  He did not need an assistive to walk and his gait was normal.  There were no symptoms of his upper and lower extremities and he had normal muscle strength and sensation in all extremities.  Due to diabetes he had to regulate all strenuous activity.  He reported that he had left his executive job due to diabetes but that his other service-connected disabilities would not have prevented him from continuing to work in this most recent position.  The examiner stated that the Veteran was precluded from heavy manual labor due to his service-connected disorders but they would not preclude sedentary or managerial type labor, such has he had recently performed.  

On VA examination for diabetes in January 2012 it was reported that it was unclear to what degree the Veteran's fatigue was due to diabetes given his good control and an estimate of this would require resorting to mere speculation.  

In an April 1, 2014 statement from a physician of St. Joseph Heritage Healthcare it was reported that the Veteran had muscle spasms along the trunk and the muscles of the extremities, with the legs most affected.  He described the symptoms as cramps.  With diabetes mellitus and elevated GAD-65 antibodies, there were clinical features concerning Stiff Person syndrome, which was an autoimmune based disorder of the muscles, most often related to GAD-65 antibodies.  The antibodies also mediated diabetes mellitus.  It could not truly be said yet that he had the disorder because there was evidence of elevation of GMI ganglisides as well. 

On VA diabetic examination in September 2014 it was noted that the Veteran used an insulin pump but regulation of his activities was not required.  He had diabetic episodes of ketoacidosis and hypoglycemia less than twice monthly.  He had not had loss of strength due to diabetes but he did have diabetic neuropathy.  On an associated neurology evaluation the Veteran reported having mild numbness and tingling of the ulnar aspect of both hands.  He had no other symptoms of diabetic peripheral neuropathy.  Strength was normal at all joints of the upper and lower extremities.  He had mild diabetic ulnar neuropathy, bilaterally, but no diabetic neuropathy of the lower extremities.  His absent right ankle reflex and decreased sensation of the lateral lower leg were most consistent with lumbar radiculopathy and not diabetic peripheral neuropathy.  

An October 31, 2014 VA outpatient treatment (VAOPT) record shows that a VA physician reported that for the past several years he had had a muscle disease known as Stiff Person Syndrome.  Manifestations included muscle aching and fatigue and muscle cramps with exertion or with activity requiring sustained muscle contraction, e.g., gripping an object.  Arm cramps could be precipitated by even minor tasks such as keyboarding for long periods.  Symptoms were worsened not only by physical activity but also by stress and by noise, with both features being characteristic of this disorder.  

An October 2014 statement from a physician of the University of Texas Physicians stated that the Veteran's type I diabetes inhibited his participation in strenuous activities.  

On VA Gulf War General Medical examination in July 2015 it was reported that the Veteran had a long history of progressively worsening myalgia.  The myalgia caused headaches and fatigue.  He had seen many medical specialists at prominent institutions who had not found an etiology for his symptoms.  It was reported that there was a functional impact of additional signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness" and in describing the impact of the symptoms on the ability to work it was noted that the Veteran stated he was in constant pain and had not worked since 2013.  

On examination at that time for fibromyalgia it was reported that he had started feeling generalized muscle pain around 2008 during service.  He was seen for this condition by his primary care provider but no etiology was found.  He retired from the service and moved to California where he was diagnosed with DM Type I.  He continued to have symptoms of diffuse muscle pain and burning and was referred to UCLA for evaluation.  He underwent an extensive work up at UCLA with no conclusion as to the etiology or cause of his symptoms.  He continued to have worsening symptoms coupled with a decrease in short term memory and was seen at the Mayo Clinic in January 2011 where a work-up also was inconclusive and without objective findings to support a diagnosed condition.  At that time he also had to take a medical leave of absence from work only to return to work with specific restrictions.  He stopped working and moved to Austin, Texas where he was seen by the VA in Temple, Texas but was sent to Washington DC for evaluation.  This evaluation related some of his symptoms to DM Type 1 and PTSD but other symptoms remained unexplained.  His symptoms of fibromyalgia were refractory to therapy.  Other pertinent physical findings were generalized muscle spasms of all extremities and torso.  The spasms occurred daily with varied presentation of intensity and duration.  Past MRIs, EMGs and Neuropsychological testing and laboratory studies at Mayo Clinic, UCLA, and in Washington DC were all essentially normal with respect to his current symptoms/complaints.  

On an adjunct neurology evaluation it was reported that it was difficult to delineate whether his pain was from a nerve condition or his ongoing problem of severe generalized muscle pain.  It was more likely than not that the later caused his pain than radiculopathy.  

The examiner concluded that at this point in time, the Veteran's symptoms of generalized muscle pain, headache and fatigue represented an undiagnosed illness.  Over the past 7 to 8 years, the Veteran had sought care at many medical facilities, as reported above, and these institutions related some of his symptoms to sequela of PTSD and diabetes but did not assign a specific diagnosis to cover all of his symptoms and account for the severity of said symptoms.  He had undergone multiple imaging studies, labs and EMGs that essentially did not explain his constellation of symptoms.  However, he had not undergone a lumbar puncture with evaluation of CSF which if done in the future could yield a diagnosis.  

Of record is a Diabetes DBQ examination report dated August 18, 2015 addressing the severity of the Veteran's service-connected diabetes and which reflects that it was opined that his diabetes as not aggravated "neuromuscular disorder - 'stiff man's' syndrome - probable autoimmune disorder [with] secondary IDDM/NMD [insulin dependent diabetes mellitus/neuromuscular disorder]."  

In an August 20, 2015 statement by an Assistant Professor of Medicine at the University of Texas Dell Medical School, (University of Texas Physicians) it was reported that the Veteran had a progressive, painful, debilitating neuromuscular condition for which a formal diagnosis was being sought by experts.  The pain affected his blood glucose levels and promoted hyperglycemia.  As to diabetes, he had peripheral neuropathy which had led to muscle atrophy of his legs, and skin changes, though it was possible that this might be attributable to the separate neurologic condition for which he continued to be evaluated.  

On VA Central Nervous System and Neuromuscular Diseases examination in January 2016 (pursuant to the 2015 Board remand) the Veteran's online records in "CPRS" were reviewed.  It was reported that he had been diagnosed with "Stiff person syndrome."  The Veteran brought in documentation regarding his clinical course and history, including a Central Nervous System Disability Benefits Questionnaire (DBQ) with an attached note stating "Hi Dr. [H.]  Attached is the Stiff Person Syndrome VA form. I have completely filled it out. Can you please make any notes or changes and return to me so I can make corrections and return to you for your signature this week.  I based sections 4B, 4C and 4F off the Functional Capacity Evaluation conducted over three days from 1/27/15 - 1/29/15."  

The Veteran reported that he began to have pain in the forearms and legs in 2009.  He was initially diagnosed with RLS, but he was not offered medication.  He reported that his symptoms worsened over time.  Around the same time in 2009, he was diagnosed with diabetes mellitus.  An endocrinologist who saw him obtained anti GAD antibodies as part of his evaluation, and he was found to have an elevated level of 4.7 (upper limit of normal 1.5).  In 2013 he was evaluated by a neurologist and a diagnosis of stiff person syndrome was entertained and confirmed with repeat elevated GAD antibodies found.  Muscle biopsy was obtained in 2015 and revealed normal findings.  

The Veteran was started on IVIG in July 2015.  He was given three treatments, one month apart through VA (in July, August, and September, respectively), and had difficulty with the regimen (the medication was given over several days each time).  He was seen by another neurologist for a second opinion, and was re-started on IVIG treatment in November.  He stated that he was improving on the new regimen.

The Veteran underwent a functional capacity examination on January 29, 2015 which indicated that he was "not currently functionally capable of sustaining work on an 8 our per day basis according to the U.S. Department of Labor Standards" because of "progressively increasing muscle spasms and weakness across 3 days of testing while demonstrating decreased tolerance to walking, standing and lifting."  This assessment was performed prior to his being treated for his condition.  

The Veteran reported that his current symptoms consisted of unsteadiness, upper and lower back "stiffness," "whole body spasms," "severe cramps" in his legs, and a tendency for his hands and feet to "claw."  He also reported a sensation of burning in his muscles.  He also experienced vibration sensations similar to a "cell phone" in the muscles of his thighs and legs.  Noise would trigger spasms in his muscles.  His muscles might clench at times, causing his hands to be "clumsy" in an unpredictable manner.  He was given diazepam and clonazepam to take as needed, Tramadol for pain, and IVIG for treatment of the autoantibodies.

The current examiner reported that the central nervous system condition required continuous medication for control, consisting of IVIG, Toradol, Clonazepam, and Diazepam.  The Veteran did not have any muscle weakness of the upper or lower extremities.  He had no conditions of the pharynx, larynx, or respiratory system.  As to sleep disturbance, he had insomnia.  He had no voiding dysfunction or impairment of bowel function.  There was no erectile dysfunction.  His speech and gait were normal.  He had normal strength at all joints of the upper and lower extremities, including normal grip strength, bilaterally.  Deep tendon reflexes were normal at 2+, throughout.  There was no muscle atrophy attributable to a central nervous system condition.  

As to differentiation of symptomatology, the examiner stated that the muscle symptoms were caused by stiff person syndrome.  Also, the Veteran did not use any assistive device(s) as a normal mode of locomotion.  A November 2015 muscle biopsy had been normal and without evidence to suggest myopathic changes.

The examiner reported that the Veteran's central nervous system disorder impacted his ability to work in that the Veteran reported that stress made his symptoms worse, and in order to avoid stress, he did not work.  

The examiner stated that the Veteran was previously identified as having an undiagnosed illness that was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness, citing a VA compensation and pension examination by Dr. F. of July 22, 2015.  Since that examination, the condition had been diagnosed, and the condition was a disease with a clear and specific etiology and diagnosis.  The condition was currently being treated, as described.  For the claimed condition of involuntary convulsive tics/periodic movements, the diagnosis was stiff person syndrome.  

The examiner further noted that the Veteran reported that "when it's bad, it's crazy.  You can watch the muscles roll.  When my feet claw up it's so intense." The Veteran stated that these severe episodes occur about twice per day after his IVIG infusion up to 5 episodes per day toward the end of the interval between doses (currently 5 weeks apart).  The symptoms affected all four limbs and his chest (and the Veteran also reported that it affected his anal sphincter).  He reported that his face was unaffected.  

The examiner reported that all necessary/indicated testing has been completed. The examiner had a limited period of observation from which to formulate a medical opinion.  During the examination, no witnessed muscle contractions, spasms or cramping were observed.  The Veteran reported that he was completely disabled by this condition, and seldom left his house.  He did drive himself to this appointment, unaccompanied, from his house near Hamilton Pool, Texas (one hour and forty minutes away) and appeared quite fit and young for his age.  His functional capacity examination (FCE), completed 29 January 2015 showed "strength limited by visible muscle spasms, progressively decreased endurance and tolerance to walking, standing, lifting and carrying throughout testing."  It was reported at the time of his functional capacity examination that his "perceived abilities include: sitting 30 minutes, standing 20 minutes, walking 45 minutes, driving 30 minutes, and lifting 75 pounds." During the current examination the Veteran was observed to sit and appeared to be comfortable for approximately one hour during this appointment.  

According to his physician's note from Dr. G. dated May 6, 2014 the Veteran would "be unable to work for a minimum of two years (may be longer) due to his neurological disorder, not to mention endocrinopathy."  However, the January 2015 Functional Capacity Evaluation (FCE) showed that he "demonstrated the ability to occasionally lift up to 25 pounds, floor to waist, 20 pounds waist to shoulder, carry up to 20 pounds, push 75 pounds of force, and pull 80 pounds of force."  

The examiner reported that it should be noted that this performance occurred at a period in time when the Veteran was not receiving IVIG.  It would be expected that his current work capacity would be no worse than that stated in the above FCE, and his current presentation during this examination, and his ability to drive here from his home confirmed this expectation.  The Veteran reported that he was currently improving on this regimen.  The examiner opined that it was more likely than not (greater than 50 percent probability) that he was not yet at a state of maximum medical improvement.  

In a February 2016 Central Nervous System and Neuromuscular Diseases Disability Benefit Questionnaire the Veteran's private physician reported that the Veteran's diagnosis was stiff person syndrome.  During service the Veteran was incorrectly identified a being pre-diabetic.  When diagnosed with diabetes in 2008 he had diffuse muscle pain, which increased over the years.  He was very sensitive to external stimuli, loud noises, which triggered intense symptoms and caused anxiety.  His diabetes complicated his clinical picture.  His muscular condition frequently resulted in uncontrolled blood glucose levels due to the frequency and unpredictable muscle spasticity resulting in frequent hypoglycemia.  The unpredictable and associated muscle spasticity induced hypoglycemia and the impact of external stimuli regularly caused confusion, inability to communicate coherently, remember names, irritability, and anxiety.  Due to stiff person syndrome he had muscular fatigue, weakness, spasm, cramps, anxiety and depression.  

In March 2017 an opinion was obtained from a VA neurologist of the Veterans Health Administration, in response to queries posed in a request from the Board.  

In response to whether the Veteran had been diagnosed correctly or incorrectly with PLM with symptoms of RLS it was reported that PLM of sleep was defined as the presence of periodic repetitive and highly stereotyped limb movements that occurred in sleep.  The repetitive movements lasted 1 to 10 seconds, occurring at intervals of 20 to 40 seconds. The diagnosis was made based on a sleep study and their presence was suspected when there were involuntary and repetitive leg movements when asleep or in a patient reporting unexplained insomnia and excessive daytime sleepiness.  In this case the Veteran's outside sleep study yielded a diagnosis of "restless leg" based on past records.  The records noted "fidgeting, restless legs during the day" but did not describe the presence of these symptoms predominantly in the evening/bedtime and association with the state of physical and mental rest and alleviation of the symptoms by walking, all of which were criteria needed for a diagnosis of RLS.  The paradoxical worsening of symptoms while on Pramipexole was reported but was not consistent with a typical response of improvement of the symptoms of restless legs.  A July 2010 sleep study diagnosed a very mild periodic leg movement in sleep.  So the diagnosis of period leg movement in sleep was correct, based on the sleep study findings, albeit very mild.  There was not enough description of symptoms the Veteran experienced at that time while awake to determine if the diagnosis of RLS was correct.  There was not enough information available from the description available to determine if other conditions, e.g., akathisia, leg pain, nocturnal leg cramps could have been responsible for the complaints.  

In response to the query of if the Veteran was misdiagnosed with PLM with symptoms of RLS, should he have been diagnosed with stiff person syndrome, it was reported that the presence of all of the following was required for a diagnosis of stiff person syndrome:  

      Major Criteria

1  stiffness of the axial muscles, particularly in the abdomen and thoracolumbar paraspinal muscles, leading to hyperlordosis

2  superimposed painful spasms triggered by tactile or auditory stimuli

3  EMG evidence of continuous motor unit activity in agonist and antagonist muscles

4  absence of other neurological findings that may suggest alternative diagnosis 

      Minor Criteria  

5  positive serology (anti-GAD 65 antibodies) confirmed by immunocytochemistry, Western blot, or radioimmunoassay

6  clinical response to benzodiazepine

The review of multiple clinical notes available, both VA and non-VA, showed no description of hyperlordosis.  There was no description of superimposed spasms triggered by tactile or auditory stimuli.  

It was also reported that the clinical diagnosis of lumbar radiculopathy was supported by two lumbar MRIs.  Electrodiagnostic studies in 2014 showed no evidence of peripheral polyneuropathy, myopathy and no evidence of continuous motor unit activity.  The study was abnormal due to evidence of chronic right L4-5 radiculopathy.  Also, a VA neurology examination in March 2015 found no muscle spasms and no significant activation of the antagonist muscles when agonist muscles were activated.  And, there was reduced lumbar spine expected lordosis which was the opposite of what was expected in stiff person syndrome, and the gait was normal.  Another neurology examination, in September 2015, found "muscle symptoms" which were reportedly triggered with activities but it was not specified to be triggered by tactile or auditory stimulation, and that examination reported normal strength but cramps on examination but the Veteran's gait was described as "walks without assistance."   

Anti-GAD 65 antibodies had been reported to be present in the Veteran's serum since 2009, and the highest level was reported in September 2009.  Antibodies reacting to GAD were found in very high titers in those with classic stiff person syndrome.  Anti-GAD antibodies were also frequently present in those with type I diabetes.  Although type I diabetes was present in 30% of those with stiff person syndrome, only 1 in 10,000 with type I diabetes was affected by stiff person syndrome.  

The opining neurologist summarized, stating that the Veteran did not fulfill the clinical criteria to diagnose stiff person syndrome based on the available data because: 

1  there was no hyperlordosis and clear evidence of stiffness in the axial muscles 

2  there was no evidence that the reported spasms were triggered by tactile and auditory stimuli

3  there was no evidence of continuous motor unit activity in the agonist/antagonist muscle groups on EMG studies

4  the presence of anti-GAD antibodies was an equivocal finding due to the minimal increase of the antibodies and the possibility that the increase might be strictly related to the type I diabetes

5  the presence of elevated CPK might indicate an alternative diagnosis, i.e., myopathy, although the muscle biopsy was negative 

Thus, the opining neurologist concluded that based on the above there was "no way that the veteran should have been diagnosed with stiff person syndrome.  A few things that may need to be considered to rule out an atypical case of stiff person syndrome" were (1) looking for the presence of GAD 65 antibodies in CSF, and (2) obtain an EMG with the patient off of benzodiazepines to determine the presence/absence of continuous motor unit activity and if that was present, to document the improvement after a dose of benzodiazepine was administered.  

Another query was posed to the neurologist, which was to identify the symptoms of stiff person syndrome and indicate whether such symptoms overlapped with symptoms of service-connected (1) Gulf War unexplained chronic multisymptom illness, (2) fibromyalgia, (3) PLM with symptoms of RLS, (4) lumbar spine degenerative joint disease with a history of radiculopathy, (5) left shoulder bursitis, (6) right shoulder bursitis, (7) left knee disability, (8), right knee disability, (9) right upper extremity radiculopathy, and (10) left upper extremity radiculopathy.  In response, the neurologist stated that he could not find any association between the above listed conditions and the Veteran's symptoms except for a partial association with chronic lumbar radiculopathy.  

In June 2017 the Veteran presented a 40 page statement in rebuttal of the VHA opinion stating, in part, that he believed that the opinion by the neurologist was biased against him.  

In May 2017 the Veteran's private physician, Dr. Y. H., reported that the Veteran had presented on September 9, 2015 with seropositive Stiff person syndrome.  Blood work from 2009 showed positive anti GAD 65.  He has spasms, muscle pain and diffuse severe cramps mainly affecting the chest, abdomen and anal sphincter that were triggered by tactile, auditory and visual stimuli.  Although he did not have hyperlordosis, which was not a criterion for the diagnosis, an examination showed he had axial stiffness.   He had received multiple IVIG treatments prior to being seen.  Due to the previous treatment his CSF was not tested because this would affect the results.  This was a chronic condition that had been treated with R/IG and clonazepam which the Veteran patient was stable on.  He had also been diagnosed with Type I diabetes, anxiety and seizures which were all well-known complications to Stiff person syndrome.  

On VA PTSD examination in July 2017 it was noted that after his military discharge in 2008 he accepted a position as an executive for several years, but found he was unable to deal with the stress.  He subsequently left that company, and stopped working in 2013.  

A Review PTSD DBQ, also in July 2017, shows that fibromyalgia pain and stiff person syndrome would also exacerbate the Veteran's depressive symptoms.  

Additionally, the Board notes that the Veteran has submitted medical articles addressing stiff man or stiff person syndrome.  However, none of these state or even suggest that PLM with symptoms of RLS have been mistakenly identified as stiff man or stiff person syndrome.  

Rating Principles

Disability ratings for service-connected disorders are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Although the regulations do not give past medical reports precedence over current findings, in considering the severity of a disability, it is essential to trace the medical history of the veteran and consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Powell v. West, 13 Vet. App. 31, 34 (1999). 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

A higher rating will not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

38 C.F.R. § 4.20 allows for analogous ratings of an "unlisted" condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  However, "[c]onjectural analogies will be avoided" as are ratings for conditions of doubtful diagnosis or not fully supported by clinical or laboratory findings; and ratings are to be assigned for organic diseases and injuries to conditions of functional origin.  "An analogous rating thus may be assigned only where the service-connected condition is 'unlisted'."  Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  

The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

Significantly, 38 C.F.R. § 4.14 also provides that "[b]oth the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestations under different diagnoses are to be avoided."  

The service-connected PLM with symptoms of RLS is not a disability listed in VA's Schedule for Rating Disabilities and, so, has been rated as a convulsive tic disorder.  

Under 38 C.F.R. § 4.124a, DC 8103 a convulsive tic disorder is to be assigned a noncompensable rating when mild; a 10 percent rating when moderate; and a maximum rating of 30 percent when severe.  A note to DC 8103 provides that the rating depends upon frequency, severity, muscle groups involved.  

The characterizations of peripheral nerve disability rating are described as mild, moderate or severe.  Notes to 38 C.F.R. § 4.124a provide that peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.124a.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

If the weight of the evidence supports a claim or is in relative equipoise, the appellant prevails; however, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that the Veteran is service-connected for the following: PTSD, rated 70 %; diabetes mellitus, rated 60%; Gulf War Unexplained Chronic multisymptom illness, fibromyalgia, and headaches, 40%; lumbar spine degenerative disc disease and degenerative joint disease with history of radiculopathy, 40%; right shoulder bursitis, 10%; left shoulder bursitis, 10%; postoperative (PO) residuals of left knee disability, 10%; PO residuals of right knee disability, 10%; tinnitus, 10%; left upper extremity diabetic neuropathy, 10%; right upper extremity diabetic neuropathy, 10%; PO residuals of right ring finger disability, 0%; bilateral pes planus, 0%; right foot hallux valgus, 0%; left foot hallux valgus, 0%; external hemorrhoids, 0%; gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) and hiatal hernia, 0%; dermatitis of the body and legs, 0%; and PLM with symptoms of RLS, 0%.   There is a combined disability rating of 100%.  Also, the Veteran is eligible for Dependents Educational Assistance under 38 U.S.C. chapter 35.  

In the May 17, 2016 Informal Hearing Presentation the Veteran's representative argued that a January 2016 VA examiner confirmed the diagnosis of stiff person syndrome and stated that it was possible to differentiate what portion of the symptomatology or neurologic effects above are caused by each diagnosis.  Specifically noted were the symptoms of: "Muscle symptoms are caused by stiff person syndrome."  The National Institute of Neurological Disorders and Stroke defined this disorder as, in part, "a rare neurological disorder with features of an autoimmune disease. SPS is characterized by fluctuating muscle rigidity in the trunk and limbs and a heightened sensitivity to stimuli such as noise, touch, and emotional distress, which can set off muscle spasms" and it was "frequently associated with other autoimmune diseases such as diabetes, thyroiditis, vitiligo, and pernicious anemia.  Scientists don't yet understand what causes SPS, but research indicates that it is the result of an autoimmune response gone awry in the brain and spinal cord.  The disorder is often misdiagnosed as Parkinson's disease, multiple sclerosis, fibromyalgia, psychosomatic illness, or anxiety and phobia."  

Citing a favorable Social Security Administration (SSA) Administrative Law Judge (ALJ) decision that a physician had reported that the Veteran had stiff person syndrome, the service representative requested that the holding in Estaban v. Brown, 6 Vet. App. 259 (1994) be applied in that when separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  

The focus of much of the clinical evidence has been to demonstrate whether he actually has stiff person or stiff man syndrome.  The Veteran has emphasized that he has a neuromuscular disorder, i.e., stiff person or stiff man syndrome, which is separate and distinct from his neuropathy from his service-connected diabetes and separate and distinct from his radiculopathy from his service-connected low back disability.  However, this is not the issue before the Board.  

The Veteran has submitted voluminous records, many of which are duplicates, in an effort to demonstrate that he has stiff person or stiff man syndrome which is the correct diagnosis of his service-connected PLM with symptoms of RLS.  Or, as the service representative seems to allege that the stiff person or stiff man syndrome is a separate manifestation of the service-connected PLM with symptoms of RLS and, as such under Estaban, 6 Vet. App. 259, warrants a separate disability rating.  

The Board acknowledges that the Veteran disagrees with the recent VHA opinion which was that he does not have stiff person or stiff man syndrome.  On the other hand, even assuming but without conceding that he has stiff person or stiff man syndrome, there is virtually no medical opinion of record reflecting a considered medical judgment that the Veteran's service-connected PLM with symptoms of RLS has been mistakenly misdiagnosed and is actually his stiff person or stiff man syndrome.  

While the opinion of the examiner at the time of the January 2016 VA Central Nervous System and Neuromuscular Diseases examination is not a model of clarity, the most logical interpretation is that the Veteran was previously diagnosed as having a chronic undiagnosed illness (which is still rated as 40% disabling) but that more recently clear etiologies had been established, being PLM with symptoms of RLS and, also, stiff person syndrome.  However, this does not mean that the PLM with symptoms of RLS is one and the same as stiff person syndrome but that the Veteran had both, i.e., two separate disease entities.  

In any event, even assuming but without conceding that he has stiff person or stiff man syndrome there is virtually no medical opinion of record reflecting a considered medical judgment that the Veteran's stiff person or stiff man syndrome is actually a manifestation of his service-connected PLM with symptoms of RLS, such that the stiff person or stiff man syndrome should be separately rated in accordance with 38 C.F.R. § 4.14 and the holding in Estaban, Id.  

Accordingly, the Board finds that even assuming, without conceding, that the Veteran has a separate and distinct neuromuscular disorder, diagnosed as stiff person or stiff man syndrome, it is not a manifestation of the service-connected PLM with symptoms of RLS and is not shown to actually be a disability mistakenly diagnosed as his service-connected PLM with symptoms of RLS.  Thus, the disabling manifestations of his stiff person or stiff man syndrome may not be considered for the purpose of arriving at the proper disability rating for his service-connected PLM with symptoms of RLS, which is the issue before the Board.  

Should the Veteran believe that his stiff person or stiff man syndrome warrants service connection as being due to his military service or as being due to or aggravated by his service-connected diabetes, as opposed to it actually being the proper diagnosis for his service-connected Gulf War Unexplained Chronic multisymptom illness, fibromyalgia, and headaches, already rated 40% disabling, he may file such a claim using the appropriate, and required, VA Form.  

As to the issue before the Board, i.e., the severity of the service-connected PLM with symptoms of RLS, the Board must emphasize that the severity of the Veteran's service-connected diabetes is not the issue on appeal, just as whether there are overlapping symptoms of diabetic neuropathy and symptoms of stiff person or stiff man syndrome is not the issue on appeal.  

Likewise, the severity of the service-connected Gulf War Unexplained Chronic multisymptom illness, fibromyalgia, and headaches is not the issue on appeal; just as whether there are overlapping symptoms of an Unexplained Chronic multisymptom illness, fibromyalgia, and headaches with any symptoms of stiff person or stiff man syndrome is not the issue on appeal.  

The PLM with symptoms of RLS is not shown to be undergoing any specific treatment regimen, including and contrary to the Veteran's assertions, a need for medication.  The extensive muscle spasms and cramping which have been his primary complaints are not shown to be due to the PLM with symptoms of RLS.  Rather, the PLM is shown to be primarily leg movements of the Veteran while he is asleep, while the symptoms of RLS are leg movements during the day.  However, no sleep study has found that he had more than, at most, very mild PLM and his symptoms of RLS, excluding the muscle cramps from either lumbar radiculopathy or any stiff person or stiff man syndrome, is also not shown to result in a significant level of disability, and thus even taken together the PLM and the RLS are not shown to be productive of more than, at most, mild impairment.  

Accordingly, the Board finds that the preponderance of the evidence throughout the entire course of the appeal is against finding that a compensable rating is warranted for PLM with symptoms of RLS.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

An initial compensable evaluation for a PLM disorder with symptoms of RLS is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


